Opinion by
Mb. Justice Mitchell,
This is another claim against the estate which was considered in Howard’s Appeal, ante, p. 304, a reference to which will sufficiently disclose the general facts. When the firm failed this appellant was indebted to them in about $8,000 for balance due on purchases of stock they had made for him, but as collateral security for this balance they held other stocks previously bought and paid for by him, worth over $9,000. He tendered the balance due by him and demanded his collateral. It could not be returned, having been hypothecated by them under a general authority, but they credited him with its value, thus making a balance due him of $6,300. His claim for this balance was disallowed by the auditor on the ground that it was the result of gambling transactions. As already discussed in Howard’s Appeal, ante, p. 304, and Austin’s Appeal, ante, p. 309, there was no sufficient evidence that the transactions were not actual purchases and sales and no attempt to test them by the settled rule, as held in Peters v. Grim, 149 Pa. 163.
. But apart from this consideration, the evidence clearly showed *315an election by tbe appellant to treat tbe last transaction as a purchase (all previous ones being closed), and to settle the account on that basis. Under Peters v. Grim, 149 Pa. 163, Repplier v. Jacobs, 149 Pa. 167, McNaughton Co. v. Haldeman, 160 Pa. 144, and Anthony & Co. v. Unangst, 174 Pa. 10, this made it valid whatever had been its original character.
The judgment so far as relates to this appellant’s claim is reversed, and the claim directed to be allowed.